Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of Claims
Note: The amendment of January 20th 2021 has been considered.
Claims 1 and 20 have been amended.
Claim 5 is cancelled.
Claims 1-4 and 6-20 are pending in the current application.
Claims 16-19 are withdrawn from consideration.
Claims 1-4, 6-15 and 20 are examined in the current application.
Any rejections not recited below have been withdrawn.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 20th 2021 has been entered.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35 of the U.S. Code not included in this action can be found in a prior Office action.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-4, 6-8, 11-15 and 20 are rejected under 35 U.S.C. 103 as obvious over Ametaj (US 2012/0128816) in view of NPL “Effect of Particle size on the Taste, Texture and Manufacture of Chocolate Products” (‘Azom’) (from www.Azom.com).

Regarding claims 1, 6 and 20: Ametaj discloses of a method of producing a ruminant feed composition comprising steeping cereal grain (i.e., starch) with an aqueous solution of weak organic acid (i.e., cross-linker) and heat treating the steeped cereal grain at temperatures above 50ºC for 48 hours or more, and combining the processed/steeped grain with flavoring, such as molasses (i.e., a plasticizer) (see Ametaj abstract; paragraphs [0007]-[0016], [0063], [0067] and [0074]). Ametaj also Ametaj abstract; paragraphs [0007]-[0016]). Since the temperature range recited in claim 20 overlaps or lies inside the temperature range disclosed in Ametaj, a prima facie case of obviousness exists (see MPEP 2144.05).
As to the starch being cross-linked when heat treated in the presence of the cross-linker as recited in claim 1: Ametaj discloses of a method of producing a ruminant feed composition comprising steeping cereal grain (i.e., starch) with an aqueous solution of weak organic acid (i.e., cross-linker) and heat treating the steeped cereal grain at temperatures above 50ºC for 48 hours or more (see Ametaj abstract; paragraphs [0007]-[0016], [0063], [0067] and [0074]), but fails to disclose the starch steeped in weak organic acid (i.e., cross-linker) was cross-linked when during the heat treatment; However, given the fact the cereal grain (i.e., starch) in Ametaj was treated by the same or similar weak organic acid (i.e., cross-linker) as the substitute fiber material as recited in the claims, and processed through the same or similar heat treatment as the substitute fiber material recited in the claims, it is examiner’s position that the cross-linking of the starch and the weak organic acid during the heat treatment naturally flows from the disclosure in Ametaj. As set forth in MPEP §2145, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya
As to the ruminant feed composition being a fiber material that is a cross-linked bioplastic recited in the claims: Ametaj discloses of producing a ruminant feed composition by combining cereal grain (i.e., starch) with an aqueous solution of weak organic acid (i.e., cross-linker) and flavoring such as molasses (i.e., a plasticizer) (see Ametaj abstract; paragraphs [0007]-[0016], [0063] and [0074]), but fails to designate the ruminant feed composition as a fiber material that is a cross-linked bioplastic; However, given the fact that the ruminant feed composition in Ametaj comprises the same constituents and is prepared by the same method as the fiber material disclosed and recited in the claims (see Specification paragraph [0015]), it is examiner’s position that the ruminant feed composition in Ametaj is inherently a fiber material that is a cross-linked bioplastic. As set forth in MPEP §2112.01, "where...the claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes, the PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his claimed product. Whether the rejection is based on "inherency" under 35 USC 102, on "prima facie obviousness" under 35 USC 103, jointly or alternatively, the burden of proof is the same, and its fairness is evidenced by the PTO's inability to manufacture products or to obtain and compare prior art products. See In re Brown, 59 CCPA 1036, 459 F.2d 531,173 USPQ 685 (1972)." In re Best, Bolton and Shaw 195 USPQ 430 (CCPA 1977).
In the alternative, in view of the fact that the ruminant feed composition in Ametaj comprises the same constituents and is prepared by the same method as the fiber material disclosed and recited in the claims (see Specification paragraph [0015]), it is examiner’s position that the designation of the ruminant feed composition in Ametaj as a Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
As to the dry state of the composition recited in claim 1: Ametaj discloses that the cereal grains (i.e., starch) may be steeped in weak organic acid (i.e., cross-linker) for between 24hours to 48 hours, followed by heat treating the wet grains at temperature of at least 50ºC for 48 hours or more (see Ametaj paragraphs [0008], [0011]-[0015] and [0062]-[0073]), which clearly meets the dry state of the composition recited in claim 1.
As to the particles size ranges recited in claims 1 and 6: Ametaj discloses of a method of producing a ruminant feed composition comprising treating cereal grain (i.e., starch) with an aqueous solution of weak organic acid (i.e., cross-linker) and flavoring such as molasses (i.e., a plasticizer) (see Ametaj abstract; paragraphs [0007]-[0016], [0063] and [0074]), but fails to disclose the particle size ranges recited in claims 1 and 6; However, Azom discloses that the taste and texture of foods, depends to a great extent on the particle size of the ingredient used to make them (see Azom
As to the starch to cross-linker ratio recited in claim 1: Ametaj discloses that the cereal grains (i.e., starch) may be steeped in <1% organic acid solution (i.e., cross-linker) for between 24hours to 48 hours, followed by heat treating the wet grains at temperature of at least 50ºC for 48 hours or more (see Ametaj paragraphs [0008], [0011]-[0015] and [0062]-[0073]). While Ametaj fails to disclose the starch to cross-linker ratio, given the fact that the ruminant feed composition in Ametaj comprises the same constituents and is prepared by the same method as the fiber material disclosed and recited in the claims (see Specification paragraphs [0015]-[0016]), it is examiner’s position that the starch to cross linker ratio recited in claim 1 is inherently present in the ruminant feed composition in Ametaj. As set forth in MPEP §2112.01, "where...the claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes, the PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his claimed product. Whether the rejection is based on "inherency" under 35 USC 102, on "prima facie obviousness" under 35 USC 103, jointly or alternatively, the burden of proof is the same, and its fairness is evidenced by the PTO's inability to manufacture products or to obtain and compare prior art products. See In re Brown, 59 CCPA 1036, 459 F.2d 531,173 USPQ 685 (1972)." In re Best, Bolton and Shaw 195 USPQ 430 (CCPA 1977). 
Regarding claims 2-4: Ametaj discloses of using 25%-35wt% of cereal grain, such as oats, barley and/or corn (see Ametaj
Regarding claims 7 and 8: Ametaj discloses of using a weak organic acid, such as citric acid (see Ametaj paragraphs [0058] and [0062]-[0064]).
Regarding claim 11: Ametaj discloses of a method of producing a ruminant feed composition comprising treating cereal grain (i.e., starch) with an aqueous solution of weak organic acid (i.e., cross-linker) and flavoring such as molasses (i.e., a plasticizer) (see Ametaj abstract; paragraphs [0007]-[0016], [0063] and [0074]), but fails to disclose whether the composition is biodegradable; However, in view of the fact that the ruminant feed composition comprises the same or similar constituents at the same or similar relative amounts and is processed through the same or similar process as the ruminant feed composition of the current application, and since all the constituents making up the feed composition in Ametaj are biodegradable, it is examiner position that the feed composition in Ametaj is inherently biodegradable. As set forth in MPEP §2112.01, "where...the claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes, the PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his claimed product. Whether the rejection is based on "inherency" under 35 USC 102, on "prima facie obviousness" under 35 USC 103, jointly or alternatively, the burden of proof is the same, and its fairness is evidenced by the PTO's inability to manufacture products or to obtain and compare prior art products. See In re Brown, 59 CCPA 1036, 459 F.2d 531,173 USPQ 685 (1972)." In re Best, Bolton and Shaw 195 USPQ 430 (CCPA 1977).
Regarding claim 12: Ametaj discloses of a method of producing a ruminant feed composition comprising treating cereal grain (i.e., starch) with an aqueous solution of Ametaj abstract; paragraphs [0007]-[0016], [0063] and [0074]), but fails to disclose the composition is at least partially degraded in each of the rumen, the abomasum and the small intestines; However, in view of the fact that the ruminant feed composition comprises the same or similar constituents at the same or similar relative amounts and is processed through the same or similar process as the ruminant feed composition of the current application, and since all the constituents making up the feed composition in Ametaj are biodegradable, it is examiner position that the feed composition in Ametaj is inherently at least partially degraded in each of the rumen, the abomasum and the small intestines. As set forth in MPEP §2112.01, "where...the claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes, the PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his claimed product. Whether the rejection is based on "inherency" under 35 USC 102, on "prima facie obviousness" under 35 USC 103, jointly or alternatively, the burden of proof is the same, and its fairness is evidenced by the PTO's inability to manufacture products or to obtain and compare prior art products. See In re Brown, 59 CCPA 1036, 459 F.2d 531,173 USPQ 685 (1972)." In re Best, Bolton and Shaw 195 USPQ 430 (CCPA 1977).
Regarding claim 13: Ametaj discloses of a method of producing a ruminant feed composition comprising treating cereal grain (i.e., starch) with an aqueous solution of weak organic acid (i.e., cross-linker) and flavoring such as molasses (i.e., a plasticizer) (see Ametaj abstract; paragraphs [0007]-[0016], [0063] and [0074]), but fails to disclose the composition is at least partially degraded in the rumen; However, in view of the fact Ametaj are biodegradable, it is examiner position that the feed composition in Ametaj is inherently at least partially degraded in the rumen. As set forth in MPEP §2112.01, "where...the claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes, the PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his claimed product. Whether the rejection is based on "inherency" under 35 USC 102, on "prima facie obviousness" under 35 USC 103, jointly or alternatively, the burden of proof is the same, and its fairness is evidenced by the PTO's inability to manufacture products or to obtain and compare prior art products. See In re Brown, 59 CCPA 1036, 459 F.2d 531,173 USPQ 685 (1972)." In re Best, Bolton and Shaw 195 USPQ 430 (CCPA 1977).
Regarding claim 14: Ametaj discloses of a method of producing a ruminant feed composition comprising treating cereal grain (i.e., starch) with an aqueous solution of weak organic acid (i.e., cross-linker) and flavoring such as molasses (i.e., a plasticizer) (see Ametaj abstract; paragraphs [0007]-[0016], [0063] and [0074]), but fails to disclose the composition has a total tract digestibility of about 100 percent; However, in view of the fact that the ruminant feed composition comprises the same or similar constituents at the same or similar relative amounts and is processed through the same or similar process as the ruminant feed composition of the current application, and since all the constituents making up the feed composition in Ametaj are biodegradable, it is examiner Ametaj has inherently a total tract digestibility of about 100 percent. As set forth in MPEP §2112.01, "where...the claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes, the PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his claimed product. Whether the rejection is based on "inherency" under 35 USC 102, on "prima facie obviousness" under 35 USC 103, jointly or alternatively, the burden of proof is the same, and its fairness is evidenced by the PTO's inability to manufacture products or to obtain and compare prior art products. See In re Brown, 59 CCPA 1036, 459 F.2d 531,173 USPQ 685 (1972)." In re Best, Bolton and Shaw 195 USPQ 430 (CCPA 1977).
Regarding claim 15: Ametaj discloses of a method of producing a ruminant feed composition comprising treating cereal grain (i.e., starch) with an aqueous solution of weak organic acid (i.e., cross-linker) and flavoring such as molasses (i.e., a plasticizer) (see Ametaj abstract; paragraphs [0007]-[0016], [0063] and [0074]), but fails to disclose cutting the it into strips; However, in view of the fact that it appears that shaping a food in order to appeal to the consumer is well known and conventional. It would have been obvious to a skilled artisan to have modified the shape and/or shape the ruminant feed composition to a shape that may appeal to the cow or its owner, and thus arrive at the claimed limitations.

Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Ametaj and Azom as applied to claims 1-4, 6-8, 11-15 and 20 above, and further in view of Cecava et al (US 2008/0260896).

Regarding claims 9 and 10: Ametaj discloses of a method of producing a ruminant feed composition comprising treating cereal grain (i.e., starch) with weak organic acid (i.e., cross-linker) and heat treating the processed/treated grain, whereas feeding the feed composition to a ruminant helps prevent rumen acidosis and/or increase milk fat content in a dairy cow (see Ametaj abstract; paragraphs [0007]-[0016]). and combining with other common ruminant feed ingredients, such as molasses (i.e., a plasticizer) (see Ametaj abstract; paragraphs [0007]-[0016], [0063] and [0074]), but Ametaj fails to disclose of a glycerin; However, Cecava discloses of adding glycerin to ruminant feed in order to improve the animal’s body weight and feed efficiency (see Cecava abstract; paragraphs [0011] – [0014]). Therefore, it would have been obvious to a skilled artisan at the time the invention was made to have modified Ametaj and to have added a plasticizer, such as glycerin, to the ruminant feed composition, in order to improve the animal’s body weight and feed efficiency, and thus arrive at the claimed limitations.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Ametaj and Azom as applied to claims 1-4, 6-8, 11-15 and 20 above, and further in view of Bailey et al (WO 2009/079707 A1).

Alternatively regarding claim 20: Ametaj discloses of a method of producing a ruminant feed composition comprising steeping cereal grain (i.e., starch) with an aqueous solution of weak organic acid (i.e., cross-linker) and heat treating the steeped Ametaj abstract; paragraphs [0007]-[0016], [0063], [0067] and [0074]). While the temperature range recited in claim 20 is prima facie obvious over the temperature range in Ametaj, as the temperature range recited in claim 20 overlaps or lies inside the temperature range disclosed in Ametaj, it is noted that heat treating acid soaked whole grains at temperatures between 120°C and 150°C to reduce the anti-nutrient content and improve the protein and carbohydrate availability to the consuming animal is well known and conventional (see Bailey abstract; page 12, lines 10-19). Accordingly, it would have been obvious to a skilled artisan at the time the application was filed to have heat treated the acid soaked whole grain in Ametaj at the temperature range recited in claim 20 in order to provide the consuming animal with feed with improved protein and carbohydrate availability, and thus arrive at the claimed limitations.

Response to Arguments
Applicant's arguments filed on January 20th 2021 have been fully considered but they are not persuasive.

Citing the declaration filed on January 20th 2021 by Mr. Burr, Applicant argues that the prior art references fail to render the claimed invention obvious, because Declarant provided evidence that the claimed method provided superior extruded cross linked cereal product than the cross linked cereal in Ametaj. The examiner respectfully disagrees.

The Declaration under 37 CFR 1.132 filed on January 20th 2021 is insufficient to overcome the rejection of claims 1-4 and 6-15 based upon 35 USC §103 over Ametaj (US 2012/0128816), NPL Azom and Cecava et al. (US 2008/0260896), as set forth in the last Office action, because Declarant failed to compare the claimed invention to the closest prior art. Instead, Declarant compared a method of making a feed composition that is disclosed in the specification but is not claimed. The current claims recite a substitute fiber material that comprises whole grain, an acid (i.e., a cross-linker) and a plasticizer, where the substitute fiber material is prepared by heating the whole grain in the presence of the acid (i.e., a cross-linker) and the plasticizer, which is clearly met by the heat treated, acid and plasticizer steeped whole grain in Ametaj. However, the current declaration offers a comparison between the heat treated, acid and plasticizer steeped whole grain in Ametaj to a heat treated aqueous mixture comprising specific relative contents of whole grains, water, acids and plasticizers, where the relative contents and method are not recited in the claims, but are only disclosed in the specification. Given the fact there is not a claim reciting heat treating the specific combination of the constituents in table 2 of the declaration, as argued by declarant to represent the current invention, there is no showing that the objective evidence of nonobviousness is commensurate in scope with the claims (see MPEP § 716), as the Applicant failed to prepare, test and compare the claimed substitute fiber material to the material disclosed in Ametaj.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASSAF ZILBERING whose telephone number is (571)270-3029.  The examiner can normally be reached on M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on (571) 270-3475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ASSAF ZILBERING/Examiner, Art Unit 1792